Exhibit 10.11 EXECUTION VERSION Dated 28 March 2014 ORMAT INTERNATIONAL, INC. as the Ormat Sponsor ORMAT HOLDING CORP. as the Ormat HoldCo ORPOWER 11 INC. as the Ormat Shareholder ORSARULLA INC. as the Ormat Borrower Entity SARULLA OPERATIONS LTD as the Operator MIZUHO BANK, LTD. as the Intercreditor Agent and MIZUHO BANK (USA) as the Offshore Security Agent ORMAT EQUITY SUPPORT DEED relating to the SARULLA GEOTHERMAL POWER PROJECT 9 Raffles Place #42-02 Republic Plaza Singapore 048619 (65) 6536 1161 (Tel) (65) 6536 1171 (Fax) www.lw.com 1 CONTENTS CLAUSE / SCHEDULE PAGE 1. DEFINITIONS AND INTERPRETATION 3 2. BASE EQUITY CONTRIBUTIONS 9 3. CONTINGENT EQUITY CONTRIBUTIONS 11 4. ACCELERATION OF EQUITY COMMITMENTS 11 5. MANNER OF EFFECTING EQUITY CONTRIBUTIONS 13 6. ACCEPTABLE LETTERS OF CREDIT 16 7. SPONSOR GUARANTEE AND INDEMNITY 21 8. OWNERSHIP RESTRICTIONS 23 9. REPRESENTATIONS AND WARRANTIES 26 GENERAL UNDERTAKINGS 30 ADDITIONAL UNDERTAKINGS 34 PERMITTED PAYMENTS 35 SUBORDINATION 36 TURNOVER OF NON-PERMITTED RECOVERIES 37 SUBORDINATION ON INSOLVENCY 38 CONSENTS 39 PROTECTION OF SUBORDINATION 39 PRESERVATION OF SUBORDINATED LIABILITIES 41 REINSTATEMENT 41 TAXES 42 DEFAULT INTEREST 42 CURRENCY INDEMNITY 42 COSTS AND EXPENSES 43 EVIDENCE, CALCULATIONS AND PAYMENTS 43 ASSIGNMENTS AND TRANSFER 43 REMEDIES AND WAIVERS 44 SEVERABILITY 44 COUNTERPARTS 44 NOTICES 44 LANGUAGE 47 TRUSTS 47 DISPUTE RESOLUTION 47 GOVERNING LAW 49 SCHEDULE 1 S1-1 PART A – FORM OF STANDBY LETTER OF CREDIT PART B – FORM OF PAYMENT LETTER OF CREDIT SCHEDULE 2 S2-1 FORM OF EQUITY ACCELERATION NOTICE SIGNATORIES Signature Page 2 THIS ORMAT EQUITY SUPPORT DEED (this “ Deed ”) is dated 28 March 2014 and is made as a deed between: ORMAT INTERNATIONAL, INC. , a company incorporated under the laws of the State of Delaware whose registered head office is atCorporation Trust Center, 1209 Orange Street, Wilmington, County of New Castle, State of Delaware 19801 (the “ Ormat Sponsor ”); ORMAT HOLDING CORP. , an exempted company with limited liability incorporated in the Cayman Islands with registered number MC-63118 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Ormat HoldCo ”); ORPOWER 11 INC. , an exempted company with limited liability incorporated in the Cayman Islands with registered number MC-74257 and its registered office atPO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Ormat Shareholder ”); ORSARULLA INC. , an exempted company with limited liability incorporated in the Cayman Islands with registered number MC-186158 and its registered office atPO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Ormat Borrower Entity ”); SARULLA OPERATIONS LTD , an exempted company with limited liability incorporated in the Cayman Islands with registered number MC-196738 and its registered office at PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands (the “ Operator ”); MIZUHO BANK, LTD. , as intercreditor agent for the Senior Secured Parties (in such capacity, the “ Intercreditor Agent ”); and MIZUHO BANK (USA) , as offshore security agent for the Senior Secured Parties (in such capacity, the “ Offshore Security Agent ”). BACKGROUND (A) The Senior Lenders have made available certain credit facilities to the Borrower on and subject to the terms and conditions of certain of the Senior Finance Documents in order to assist the Borrower to implement the Project. (B) The Hedging Banks have entered or will enter into certain hedging arrangements with the Borrower on and subject to the terms and conditions of certain of the Senior Finance Documents in order to assist the Borrower to implement the Project. (C) As a condition precedent to the credit facilities and hedging arrangements being made available to the Borrower pursuant to the Senior Finance Documents, the Senior Secured Parties require the Ormat Equity Parties and the Operator, and the Ormat Equity Parties and the Operator have agreed, to enter into this Deed. IT IS AGREED as follows: 1. Definitions and Interpretation Definitions Unless the context requires otherwise or unless otherwise defined in this Deed, the following terms have the following meanings: 3 “ Acceptable Equity Contribution LC ” means a standby letter of credit issued as contemplated in this Deed and which satisfies the requirements of Clause 6.2 ( Acceptable Equity Contribution LC Requirements
